

Exhibit 10.1 


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into by and among THE
MACERICH COMPANY, a Maryland corporation (the "Company"), THE MACERICH
PARTNERSHIP, L.P., a Delaware limited partnership (the "Partnership") and
William Voegele (the "Executive"), effective as of September 1, 2019 (the
"Effective Date") (but binding on the Company, the Partnership and the Executive
(the "Parties") immediately upon execution).


WHEREAS, the Parties desire to enter into this Agreement in connection with
Executive's appointment as Executive Vice President, Chief Development Officer
of the Company as of the Effective Date and with respect to his full-time
employment with the Company in such positions, on the terms and conditions
provided herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:


1.Term. Subject to satisfactory completion of a background check and standard
onboarding materials for executive officers of the Company, the Company hereby
agrees to employ the Executive, and the Executive hereby agrees to serve the
Company and the Partnership, subject to the terms and conditions of this
Agreement, for the period commencing on the Effective Date and ending on the
third anniversary of the Effective Date (the "Employment Period"). Upon the
expiration of the Employment Period, this Agreement will lapse and have no
further force or effect (other than as specifically stated herein), and the
Executive shall become an "at-will" employee in accordance with the Company's
customary practices. Without altering the “at will” nature of the employment
relationship, upon the expiration of the Employment Period and provided that the
Executive remains employed by the Company following such expiration, it is the
expectation that the structure of the Executive’s compensation will remain
consistent with the Executive’s compensation structure for the prior year,
except as modified by changes generally applicable to Executive Vice Presidents
of the Company.


2.Grant of Equity Awards on the Effective Date; Make Whole Payment.


(a) The Executive shall be granted, pursuant to and subject to the terms and
conditions of the Company's 2003 Equity Incentive Plan, as amended, and as it
may subsequently be amended, restated or replaced (the "Equity Incentive Plan"),
restricted stock units relating to shares of the Company's common stock, which
shall (i) have an aggregate grant date fair value (as determined by the Company
based on its standard equity award valuation methodology) of $1,000,0000 and
(ii) vest in equal annual installments on the first, second, third and fourth
anniversaries of the Effective Date, subject to the Executive’s continued
employment through the applicable vesting date.


1



--------------------------------------------------------------------------------



(b) Concurrent with payment of the Executive’s Annual Bonus (as defined below)
for the 2019 calendar year, the Company will pay the Executive an amount, in
cash, equal to the amount obtained by multiplying $500,000 by a fraction, the
numerator of which is the number of days from January 1, 2019, to the Effective
Date, and the denominator of which is 365.


3.Terms of Employment.


(a)Position and Duties. (i) Commencing on the Effective Date and thereafter
during the Employment Period the Executive shall be the Executive Vice
President, Chief Development Officer of the Company, and shall serve the Company
and the Partnership in such capacities by performing customary and appropriate
duties as may be reasonably assigned to the Executive from time to time by the
Chief Executive Officer (the "CEO") or President of the Company. The Executive
shall report to the President of the Company. The Executive's primary office
will be at the Company’s Santa Monica, California offices, and the Executive
will be expected to travel as reasonably required in order to perform his
duties. During the Employment Period, the Executive agrees to devote
substantially all of his attention and time during normal business hours to the
business and affairs of the Company and the Partnership and, to the extent
necessary to discharge the responsibilities assigned to the Executive hereunder,
to use the Executive's reasonable best efforts to perform faithfully and
efficiently such responsibilities.


(b)During the Employment Period, the Executive shall not be permitted to
participate or invest in or manage any for-profit business activity or venture
not arising in connection with the performance of his duties pursuant to this
Agreement; provided, however, that it shall not be a violation of this Agreement
for the Executive (A) with the prior written approval of the CEO, to serve on
the boards of directors of for-profit companies, and (B) to serve on civic or
charitable boards or committees, so long as, in the case of activities described
in the preceding clauses (A) and (B), (x) such activities do not materially
interfere with the performance of the Executive's responsibilities in accordance
with this Agreement or otherwise create a conflict of interest or breach of this
Agreement, and (y) the Executive complies with applicable provisions of the
Company's policies and procedures regarding such matters, if any.


(c)Compensation.


(i)Base Salary. During the Employment Period, the Executive shall receive an
annual base salary of not less than $500,000 (the "Annual Base Salary"). The
Annual Base Salary shall be payable in installments in accordance with the
Company's payroll policies in effect from time to time.


2



--------------------------------------------------------------------------------



(i)Annual Bonus. For each complete fiscal year of the Company during the
Employment Period, the Executive shall be eligible to be awarded an annual
incentive bonus (the "Annual Bonus"). The target Annual Bonus for each such
fiscal year during the Employment Period shall be equal to 100% of the Annual
Base Salary (the "Target Bonus"). The Compensation Committee of the Board of
Directors will determine if the Annual Bonus, which is discretionary, will be
paid, the amount thereof and whether the amount will be paid in cash or equity.
Each Annual Bonus will be based upon the attainment of performance metrics set
forth in an annual scorecard established by the Compensation Committee in
consultation with the CEO (including a component for achievement of certain
personal goals which personal goals will be determined by the CEO in
consultation with the Executive). Notwithstanding the foregoing, the Executive’s
Annual Bonus for the 2019 calendar year shall be equal to the Target Bonus
multiplied by a fraction, the numerator of which is the number of days in 2019
starting with the Effective Date through and including December 31, 2019, and
the denominator of which is 365. Each Annual Bonus shall be paid on the date on
which annual bonuses are paid to executives of the Company generally, but not
later than two and one-half (2 1/2) months after the end of the fiscal year for
which the Annual Bonus is awarded, unless the Executive shall elect to defer the
receipt of such Annual Bonus pursuant to an arrangement that meets the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code"). The Annual Bonus shall be paid in cash, or fully vested equity at
the discretion of the Compensation Committee.


(ii)Annual Equity Awards. During the Employment Period and commencing with an
annual grant of long-term awards for 2019, the Executive shall participate in
long-term cash and equity incentive plans, practices, policies and programs of
the Company, on a level commensurate with the Executive's position. The
aggregate grant date fair value (as determined by the Company based on its
standard equity award valuation methodology) of Executive’s equity awards
granted for 2019 shall be the amount obtained by multiplying $750,000 by a
fraction, the numerator of which is the number of days in 2019 starting with the
Effective Date through and including December 31, 2019, and the denominator of
which is 365. The Executive’s equity awards granted for 2019 shall be granted
effective as of the first day of the calendar month coinciding with or, if the
Effective Date is not on the first day of a calendar month, next following the
Effective Date. Equity awards and any other incentive arrangements shall be
subject to the terms and conditions of the applicable equity or incentive plan
and any applicable award agreement, including provisions for time vesting and
performance vesting (the 2019 equity award shall be 50% time based and 50%
performance based as more particularly described in the applicable award
agreements).


(i)Health and Other Benefits. During the Employment Period, the Executive
(and/or the Executive's family) shall be eligible for participation in, and
receive benefits under, health plans, practices, policies and programs, and
other employee benefit arrangements, provided by the Company to the same extent
as provided generally to similarly situated executives of the Company during the
Employment Period. In addition to health benefits, such arrangements include as
of the Effective Date a 40l(k) plan, deferred compensation plan, and disability
and life insurance.


3



--------------------------------------------------------------------------------



(ii)Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the plans, practices, programs
and policies of the Company in effect from time to time on a level commensurate
with the Executive's position . The Company reserves the right to amend or
cancel any such plan, practice, policy or program in its sole discretion,
subject to the terms of such plan, practice, policy or program and applicable
law.


(iii)Expenses; Moving Expenses. The Company shall reimburse the Executive for
(i) any reasonable travel and entertainment expenses incurred by the Executive
in connection with the performance of the Executive's services under this
Agreement, (ii) brokerage costs incurred by the Executive in selling the
Executive’s home in Ohio, (iii) actual and reasonable travel and lodging
expenses incurred by the Executive in searching for a home in California (for a
period of time not to exceed one hundred and twenty (120) days) and (iv) actual
and reasonable moving expenses incurred by the Executive in moving the
Executive’s residence from Ohio to California, in each case subject and pursuant
to the Company's reimbursement policies, if any, as in effect from time to time;
provided, however, that in all circumstances the Executive shall document or
substantiate such expenses to the reasonable satisfaction of the Company; and
provided further that all reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A of the Code
to the extent that such reimbursements are subject to Section 409A of the Code,
including, where applicable, the requirements that (A) any reimbursement is for
expenses incurred during the Employment Period, (B) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (C) the reimbursement of
an eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred, and (D) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.


(iv)Other Benefits. During the Employment Period, the Executive shall be
entitled to participate in all executive and employee benefit plans and programs
of the Company, including without limitation the Company’s Change in Control
Severance Pay Plan for Executive Vice Presidents, on the same basis as provided
generally to other similarly situated executives of the Company from time to
time. The Company reserves the right to amend or cancel any such plan or program
in its sole discretion, subject to the terms of such plan or program and
applicable law.


4. Termination of Employment.


4



--------------------------------------------------------------------------------



(a)Death or Disability. The Executive's employment shall terminate automatically
upon the Executive's death during the Employment Period. If a Disability (as
defined below) of the Executive has occurred during the Employment Period, the
Company may provide the Executive with written notice in accordance with Section
4(d) of its intention to terminate the Executive's employment. In such event,
the Executive's employment with the Company shall terminate effective on the
thirtieth (30th) calendar day after receipt of such notice by the Executive (the
"Disability Effective Date"), provided that within thirty (30) calendar days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive's duties. For purposes of this Agreement,
"Disability" shall mean the absence of the Executive from the Executive's duties
with the Company on a full-time basis for one hundred eighty (180) consecutive
calendar days or two hundred forty (240) calendar days within any twelve
(12)-month period as a result of incapacity due to mental or physical illness.


(b)Cause. The Company may terminate the Executive's employment during the
Employment Period either with or without Cause. For purposes of this Agreement,
"Cause" shall mean, as reasonably determined by the Board, the Executive's:


(i) failure to substantially perform his duties with the Company or the
Partnership or to follow the lawful instructions of the Board or the CEO, unless
the Executive has cured such failure within thirty (30) days following his
receipt of written notice from the Board specifying with particularity the
alleged failure;


(ii) illegal conduct or gross misconduct that is materially injurious to the
Company;


(iii) material breach of his obligations under this Agreement, unless the
Executive has cured such failure (if curable) within thirty (30) days following
his receipt of written notice, including without limitation the confidentiality
provisions and restrictive covenants set forth in Sections 8 and 9;


(iv) commission of or entry of a plea of guilty or nolo contendere with respect
to, a felony or a crime involving fraud, forgery, embezzlement, or similar
conduct;
(v) willful and knowing material violation of any (A) material rules or
regulations of any governmental or regulatory body that are material to the
business of the Company or the Partnership or (B) U.S. securities laws; provided
that, for the avoidance of doubt, a violation shall not be considered as willful
or knowing where the Executive has acted in a manner consistent with specific
advice of outside counsel to the Company;


(vi) failure to cooperate, if requested by the Board or the CEO, with any
investigation or inquiry by the Company or the Partnership, the Securities and
Exchange Commission or another governmental body into the Executive's, the
Company's or the Partnership's business practices, whether internal or external,
including, but not limited to, the Executive's refusal to be deposed or to
provide testimony at any trial or inquiry; or


(i)any material inaccuracy in any representation made by the Executive in
Section 12.


(1)Good Reason. The Executive's employment may be terminated during the
Employment Period by the Executive for Good Reason or by the Executive
voluntarily without Good Reason. "Good Reason" means the occurrence of any one
of the following events without the prior written consent of the Executive:



5



--------------------------------------------------------------------------------



(i) a material diminution of the Executive's duties, responsibilities,
authorities, powers, or functions;


(ii) a relocation from Santa Monica that would result in the Executive's
principal location of employment being moved thirty (30) miles or more away from
his current principal location and, as a result, the Executive's commute
increasing by thirty (30) miles or more;


(iii) any one or more reductions in the Executive’s Base Salary and/or Target
Bonus that, individually or in the aggregate, exceed 10% of the Executive’s Base
Salary and/or Target Bonus, in the aggregate; or


(iv) a material breach of this Agreement by the Company; provided, however, that
the actions in each of (i), (ii), and (iii) above will not be considered Good
Reason unless the Executive describes the basis for the events, circumstances,
or conditions alleged by the Executive to constitute grounds for Good Reason in
reasonable detail in a Notice of Termination (as defined below) provided to the
Company in writing within ninety (90) calendar days following the Executive's
knowledge of such events, circumstances, or conditions alleged to constitute
Good Reason, and the Company has failed to cure such events, circumstances, or
conditions within thirty (30) calendar days of receiving such Notice of
Termination (and if the Company does effect a cure within that period, such
Notice of Termination shall be ineffective). Unless the Executive gives the
Company notice within ninety (90) calendar days of the Executive first becoming
aware of any event, circumstance, or condition that, after any applicable notice
and the lapse of any applicable thirty (30)-calendar-day grace period, would
constitute Good Reason, such event will cease to be an event, circumstance, or
condition constituting Good Reason.


(1)Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by a Notice of Termination (as defined below) to
the other party hereto given in accordance with Section 15(e). For purposes of
this Agreement, a "Notice of Termination" shall mean a written notice that (i)
indicates the termination provision in this Agreement relied upon and (ii)
specifies the Date of Termination (as defined below) if such date is other than
the date of receipt of such notice. The failure by the Company or the Executive
to set forth in the Notice of Termination any fact or circumstance that
contributes to a showing of Cause or Good Reason shall not waive any right of
the Company or the Executive, respectively, hereunder or preclude the Company or
the Executive, respectively, from asserting such fact or circumstance in
enforcing the Company's or the Executive's rights hereunder.


6



--------------------------------------------------------------------------------



(2)Date of Termination. "Date of Termination" shall mean (i) if the Executive's
employment is terminated by the Company for Cause or other than for Cause or
death or Disability, the date of receipt of the Notice of Termination or any
later date specified therein (which date shall not be more than thirty (30)
calendar days after the giving of such notice), (ii) if the Executive's
employment is terminated by reason of death or by the Company for Disability,
the date of death of the Executive or the Disability Effective Date, as the case
may be, and (iii) if the Executive resigns with or without Good Reason, thirty
(30) calendar days from the date of the Company's receipt of the Notice of
Termination, or such other date as is mutually agreed by the Company and the
Executive (subject to the Company's right to cure in the case of a resignation
for Good Reason). Notwithstanding the foregoing, in no event shall the Date of
Termination occur until the Executive experiences a "separation from service"
within the meaning of Section 409A of the Code and, notwithstanding anything
contained herein to the contrary, the date on which such separation from service
takes place shall be the "Date of Termination."


1.Obligations of the Company upon Termination.


(a)By the Company Other Than for Cause, Death or Disability; By the Executive
for Good Reason. Subject to Section 6, if, during the Employment Period, (x) the
Company shall terminate the Executive's employment other than for Cause, death
or Disability or (y) the Executive shall terminate employment for Good Reason:


(i) the Company shall pay to the Executive the following amounts:


(A) a lump sum payment within thirty (30) days following the Date of Termination
equal to the aggregate of the following amounts: (1) the Executive's Annual Base
Salary accrued through the Date of Termination; (2) the Executive's accrued
Annual Bonus for the fiscal year immediately preceding the fiscal year in which
the Date of Termination occurs (other than any portion of such Annual Bonus that
was previously deferred, which portion shall instead be paid in accordance with
the applicable deferral election); and (3) the Executive's business expenses
that have not been reimbursed by the Company as of the Date of Termination and
were incurred by the Executive prior to the Date of Termination in accordance
with the applicable Company policy, in the case of each of clauses (1), (2), and
(3), to the extent not previously paid (the sum of the amounts described in
clauses (1), (2), and (3) shall be hereinafter referred to as the "Accrued
Obligations"); and


(B) subject to the Executive's delivery (and non-revocation) of an executed
release of claims against the Company and its officers, directors, employees and
affiliates in substantially the form attached hereto as Exhibit A (the
"Release"), which Release must be delivered to the Company not later than
twenty-one (21) calendar days after the later of the Date of Termination or the
date the Company provides the final form of Release to the Executive (or such
longer period as required to make the Release maximally enforceable under
applicable law) (the "Release Deadline") and not revoked (as to the waiver of
age discrimination claims contained therein) in accordance with the terms
thereof, a lump sum payment of an amount equal to the sum of:


7



--------------------------------------------------------------------------------



(i)the amount of the Annual Base Salary (at the rate in effect on the Date of
Termination) that would have been payable to the Executive for the period from
the Date of Termination through the last day of the Employment Period identified
in Section 1 hereof had his employment with the Company continued through the
end of such period, and


(a)an amount determined by multiplying the Target Bonus amount by a fraction,
the numerator of which is the number of days in the period of time beginning
with the first day in fiscal year in which the Date of Termination occurs
through the last day of the Employment Period identified in Section 1 hereof
(or, if the Date of Termination occurs in 2019, the number of days in the period
of time beginning with the Effective Date through the last day of the Employment
Period identified in Section 1 hereof), and the denominator of which is 365,
such amount to be paid on the first business day which is more than sixty (60)
days following the Date of Termination (for clarity, the amount contemplated by
this clause (y) to be in lieu of any bonus for the fiscal year in which the Date
of Termination occurs and any subsequent fiscal year).


In addition, each of the Executive’s equity-based awards granted by the Company,
to the extent such award is outstanding and unvested on the Date of Termination,
shall: (i) in the case of any such award that is a stock option, be fully vested
as of the Date of Termination; and (ii) in the case of any other award, be
treated as though the termination of the Executive’s employment was a
“Qualifying Termination” under the applicable award agreement. The Company shall
provide the final form of Release to the Executive not later than seven (7) days
following the Date of Termination.


8



--------------------------------------------------------------------------------



(i)the Company will pay or reimburse the Executive for his premiums charged to
continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage for the Executive (and, if applicable, the Executive’s eligible
dependents) as in effect immediately prior to the Date of Termination, to the
extent that the Executive elects such continued coverage; provided that the
Company’s obligation to make any payment or reimbursement pursuant to this
clause (ii) shall commence with continuation coverage for the month following
the month in which the Date of Termination occurs and shall cease with
continuation coverage for the month in which the Employment Period identified in
Section 1 was scheduled to end (or, if the Date of Termination occurs within
ninety (90) days prior to the end of such Employment Period, the Company’s
obligation to make any payment or reimbursement pursuant to this clause (ii)
shall end with continuation coverage for the third (3rd) month following the
month in which the Date of Termination occurs); provided, however, that the
Company’s obligation to make any payment or reimbursement pursuant to this
clause (ii) shall end, if earlier, with first to occur of the Executive’s death,
the date the Executive becomes eligible for coverage under the health plan of a
future employer, or the date the Company ceases to offer group medical coverage
to its active executive employees or the Company is otherwise under no
obligation to offer COBRA continuation coverage to the Executive. To the extent
the Executive elects COBRA coverage, he shall notify the Company in writing of
such election prior to such coverage taking effect and complete any other
continuation coverage enrollment procedures the Company may then have in place.
The Company’s obligations pursuant to this clause (ii) are subject to the
Company’s ability to comply with applicable law and provide such benefit without
resulting in adverse tax consequences.


(ii)to the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or that the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company through the Date of
Termination (such other amounts and benefits shall be hereinafter referred to as
the "Other Benefits").


Notwithstanding the foregoing provisions of Sections 5(a)(i) and 5(a)(iii), in
the event that the Executive is a "specified employee" (within the meaning of
Section 409A of the Code and with such classification to be determined in
accordance with the methodology established by the applicable employer) (a
"Specified Employee"), amounts and benefits (other than the Accrued Obligations)
that are deferred compensation (within the meaning of Section 409A of the Code)
that would otherwise be payable or provided under Section 5(a)(i) or 5(a)(iii),
as applicable, during the six (6)-month period immediately following the Date of
Termination shall instead be paid, with interest on any delayed payment at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code
("Interest"), on the first business day which is more than six (6) months
following the Date of Termination.


(a)Death. If the Executive's employment is terminated by reason of the
Executive's death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive's legal representatives under this
Agreement, other than payment of the Accrued Obligations and the Other Benefits.
The Accrued Obligations shall be paid to the Executive's estate or beneficiary,
as applicable, in a lump sum in cash within thirty (30) calendar days following
the Date of Termination. The term "Other Benefits" as utilized in this Section
5(b) shall include death benefits as in effect on the date of the Executive's
death with respect to similarly situated executives of the Company.


(b)Disability. If the Executive's employment is terminated by reason of the
Executive's Disability during the Employment Period, the Company shall provide
the Executive with the Accrued Obligations and the Other Benefits. The Accrued
Obligations shall be paid to the Executive in a lump sum in cash within thirty
(30) calendar days following the Date of Termination. The term "Other Benefits"
as utilized in this Section 5(c) shall include short-term and long-term
disability benefits as in effect on the date of the Executive's Disability with
respect to similarly situated executives of the Company.


9



--------------------------------------------------------------------------------



(c)Cause; By the Executive Other Than for Good Reason. If the Executive's
employment shall be terminated for Cause or the Executive's employment shall be
terminated by the Executive other than for Good Reason during the Employment
Period, this Agreement shall terminate without further obligations to the
Executive other than the obligation to provide the Executive with the Accrued
Obligations and the Other Benefits; provided, however, that if the Executive's
employment shall be terminated for Cause, the term "Accrued Obligations" shall
not be deemed to include the Executive's unpaid Annual Bonus, if any, for the
fiscal year immediately preceding the fiscal year in which the Date of
Termination occurs. The Accrued Obligations shall be paid to the Executive in a
lump sum in cash within thirty (30) calendar days following the Date of
Termination.


1.Non-exclusivity of Rights. Except as specifically set forth herein, nothing in
this Agreement shall prevent or limit the Executive's continuing or future
participation in any plan, program, policy or practice provided by the Company
and for which the Executive qualifies pursuant to its terms, nor shall anything
herein limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliated companies.
Amounts that are vested benefits or that the Executive is otherwise entitled to
receive pursuant to the terms of any plan, program, policy or practice of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, program, policy or practice or contract or agreement, except as explicitly
modified by this Agreement.


1.No Mitigation; No Offset. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement, and such
amounts shall not be reduced, regardless of whether the Executive obtains other
employment.


2.Confidential Information and Trade Secrets. (a) The Executive acknowledges
that the term "Confidential Information" as used in this Agreement means all
items, materials and information (whether or not reduced to writing and whether
or not patentable or copyrightable) which belong to the Company or which the
Company's suppliers or customers or clients have communicated to the Company in
the course of the Company's business, and which reflect, consist of or refer to:


(i) information technology; methods and processes; designs and formulations; the
content or composition of goods or services; techniques; business strategies or
operations; formulas; compilations of data or reports; plans; tools or
equipment; inventions; know-how; technical disclosures, patent applications,
blueprints or specifications; financial, marketing, sales, personnel or salary
information; forms, legal documents or memoranda; software, computer programs or
databases; any documents prepared by or on behalf of the Company or Company
suppliers, customers or clients;


(ii) information compiled, collected or developed by the Company reflecting the
identities of those customers and clients of the Company which are not generally
known outside the Company or whose relationship with the Company as a customer
or client is not generally known outside the Company; characteristics of any
customers or clients of the Company or of customer or client representatives,
including without limitation product or service preferences or requirements,
cost or price information for goods or services offered or sold, credit terms or
credit performance, actual or likely order cycles, the nature of goods delivered
or services performed, or research or development plans or activities;



10



--------------------------------------------------------------------------------



(iii) information compiled, collected, or developed by the Company reflecting
identities of any suppliers of the Company which are not generally known outside
the Company or whose relationship with the Company as a supplier is not
generally known outside the Company; characteristics of any supplier of the
Company, or supplier representatives, including without limitation cost or price
information for goods or services offered or purchased, audit terms, the nature
of goods delivered or services performed, product or service quality and
reliability, delivery terms, or research or development plans or activities;


(iv) prices, fees, discounts, selling techniques or distribution methods used by
the Company; or any other confidential or proprietary information obtained
directly or indirectly while employed by the Company.


(a)The Executive acknowledges that the term "Trade Secret" as used in this
Agreement means the whole or any portion or phase of any scientific or technical
or business information, including, but not limited to, any design, process,
procedure or system, formula, improvement, or invention that (i) derives
independent economic value, actual or potential, from not being generally known
to the public or to other persons who can obtain economic value from its
disclosure or use, and (ii) is the subject of the Company's reasonable efforts
to maintain its secrecy. In addition to information belonging to the Company,
information furnished to the Company by other parties can be a Trade Secret.


(b)The term "Confidential Information" includes information which may also be a
Trade Secret, but does not include anything described above which is now
generally known by parties other than the Company, its affiliates and employees,
or becomes generally known, through no breach of this Section 8 on the part of
the Executive.


(c)The Executive acknowledges that Confidential Information is and remains
confidential regardless of whether or not any Company report or form or other
document contains any statement regarding confidentiality.


(d)The Executive agrees to hold all Confidential Information in confidence and
to not use directly or indirectly, for Executive's own benefit or the benefit of
any other party, corporate or otherwise, or publish or cause to be published or
otherwise disclose to anyone other than the Company or its designee, any
Confidential Information or Trade Secrets except as compelled by law and except
as required to conduct the Company's business. This provision shall survive for
five (5) years after the Date of Termination.


11



--------------------------------------------------------------------------------



(e)The Executive will, upon demand, and without demand immediately upon the
termination of the Executive's employment, surrender to the Company any and all
documents, including without limitation computer memory, reports and forms
containing Confidential Information and any and all other business records,
prototypes and materials which the Executive may have created or received from
the Company during the Executive's employment, or which pertain to the Company's
business, and all copies thereof, which are in the Executive's possession or
control at the time of the demand or the termination of the Executive's
employment, however made or obtained.


(f)Notwithstanding the foregoing, the Executive may truthfully respond to a
lawful and valid subpoena or other legal process, but shall give the Company the
earliest possible notice thereof, shall, as much in advance of the return date
as possible, make available to the Company and its counsel the documents and
other information sought, and shall assist the Company and such counsel in
resisting or otherwise responding to such process. The Executive understands
that nothing in this Agreement is intended to limit the Executive’s right (i) to
discuss the terms, wages, and working conditions of the Executive’s employment
to the extent permitted and/or protected by applicable labor laws, (ii) to
report Confidential Information in a confidential manner either to a federal,
state or local government official or to an attorney where such disclosure is
solely for the purpose of reporting or investigating a suspected violation of
law, or (iii) to disclose Confidential Information in an anti-retaliation
lawsuit or other legal proceeding, so long as that disclosure or filing is made
under seal and the Executive does not otherwise disclose such Confidential
Information, except pursuant to court order. The Company encourages the
Executive, to the extent legally permitted, to give the Company the earliest
possible notice of any such report or disclosure. Pursuant to the Defend Trade
Secrets Act of 2016, the Executive acknowledges that he may not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of Confidential Information that: (a) is made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law; or (b) is made in a complaint or other document that is filed
in a lawsuit or other proceeding, provided that such filing is made under seal.
Further, the Executive understands that the Company will not retaliate against
him in any way for any such disclosure made in accordance with the law. In the
event a disclosure is made, and the Executive files any type of proceeding
against the Company alleging that the Company retaliated against him because of
his disclosure, the Executive may disclose the relevant Confidential Information
to his attorney and may use the Confidential Information in the proceeding if
(i) the Executive files any document containing the Confidential Information
under seal, and (ii) the Executive does not otherwise disclose the Confidential
Information except pursuant to court or arbitral order.


12



--------------------------------------------------------------------------------



1.Non-Solicitation. During the Executive's employment with the Company, and for
a period of twelve (12) months immediately following the Date of Termination,
(a) Executive shall not induce, or aid others to induce, any individual who is,
or was during the six (6) months preceding the time of the aid or inducement,
employed by the Company or any of its subsidiaries to terminate his or her
employment with the Company or any of its subsidiaries or do anything which
violates any written employment agreement he or she may have with the Company or
any of its subsidiaries, and (b) in recognition of the status of information
regarding compensation and other personnel information of Company employees as
Confidential Information, the Executive shall not solicit or aid others to
solicit an individual who is, or was during the six (6) months preceding the
time of the solicitation, employed by the Company or any of its subsidiaries
for, or offer to any such individual, competitive employment; provided, however,
that the provisions of this Section 9 shall not apply to the Executive's
secretary or executive assistant. For purposes of the preceding sentence, the
term "Company" includes the Company and its affiliates, and the personnel and
directors of any of them, or any product or service offered by the Company or
any of its affiliates.


2.Provisions Generally Applicable to Sections 8, 9 and 10.


(a) The term "Company," when used in Sections 8, 9 and 10, refer collectively to
the Company, the Partnership, and each other entity directly or directly
controlling, controlled by, or under common control with, any of them.


(b) The Executive understands that the provisions of Sections 8 and 9 may limit
his ability to earn a livelihood in a business similar to the Company’s business
but the Executive nevertheless agrees and hereby acknowledges that (i) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Company and its members, principals
and directors, (ii) such provisions contain reasonable limitations as to time
and scope of activity to be restrained, (iii) such provisions are not harmful to
the general public, (iv) such provisions are not unduly burdensome to the
Executive, and (v) the consideration provided hereunder is sufficient to
compensate the Executive for the restrictions contained in Sections 8 and 9. If
any court determines that any of the covenants of Sections 8 and 9, or any part
thereof, is invalid or unenforceable, the remainder of the covenants shall not
thereby be affected and shall be given full effect, without regard to the
invalid portions. In the event any covenant made in this Agreement shall be more
restrictive than permitted by applicable law, it shall be limited to the extent
which is so permitted and, in its reduced form, such provision shall then be
enforceable. Nothing in this Agreement shall be construed as preventing the
Company from pursuing any and all other remedies available to it for the breach
or threatened breach of covenants made in this Agreement, including recovery of
money damages or temporary or permanent injunctive relief. Accordingly, the
Executive acknowledges that the remedy at law for breach of the provisions of
this Agreement may be inadequate and that, in addition to any other remedy the
Company may have, it shall be entitled to an injunction restraining any breach
or threatened breach, without any bond or other security being required and
without the necessity of showing actual damages. Notwithstanding anything in
this Agreement to the contrary, Sections 8 and 9 shall survive the early
termination of the Employment Period and the termination of this Agreement and
remain in effect in accordance with their respective terms.


a.Successors. This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns as long as the Company remains
liable hereunder.


13



--------------------------------------------------------------------------------



b.Executive's Representations. The Executive hereby represents and warrants to
each of the Company and the Partnership, and the Executive agrees, that: (i) he
has the full authority to execute and enter into this Agreement, (ii) the
execution and delivery of this Agreement by the Executive, the Company and the
Partnership, and the performance by the Executive of the Executive’s duties
hereunder do not and shall not constitute a breach of, conflict with, or
otherwise contravene or cause a default under, the terms of any other agreement
or policy to which the Executive is a party or otherwise bound or any judgment,
order or decree to which the Executive is subject; (iii) the Executive will not
enter into any new agreement that would or reasonably could contravene or cause
a default by the Executive under this Agreement; (iv) the Executive has
disclosed to the Company all provisions in any agreements with his current and
previous employers, if any, that purport to restrict his activities following
employment with each such employer and he is subject to no agreement or
restriction that would limit his ability to serve in the capacities and fully
perform the services contemplated in this Agreement, (v) to the extent the
Executive has any confidential or similar information that he is not free to
disclose to the Company and the Partnership, he will not disclose such
information to the extent such disclosure would violate applicable law or any
other agreement or policy to which the Executive is a party or by which the
Executive is otherwise bound; and (vi) the Executive understands that both the
Company and the Partnership will rely upon the accuracy and truth of the
representations and warranties of the Executive set forth herein and the
Executive consents to such reliance.


a.Recoupment. The Executive agrees to comply with any recoupment policy adopted
by the Company in respect of its executives generally.


b.Reduction of Certain Payments.


(a) Anything in this Agreement to the contrary notwithstanding, in the event
that the receipt of all payments or distributions by the Company in the nature
of compensation to or for the Executive's benefit, whether paid or payable
pursuant to this Agreement or otherwise (a "Payment"), would subject the
Executive to the excise tax under Section 4999 of the Code, the accounting firm
which audited the Company prior to the corporate transaction which results in
the application of such excise tax, or another nationally known accounting or
employee benefits consulting firm selected by the Company prior to the corporate
transaction (the "Accounting Firm"), shall determine whether to reduce any of
the Payments to the Reduced Amount (as defined below). The Payments shall be
reduced to the Reduced Amount only if the Accounting Firm determines that the
Executive would have a greater Net After-Tax Receipt (as defined below) of
aggregate Payments if the Executive's Agreement Payments were reduced to the
Reduced Amount. If such a determination is not made by the Accounting Firm, the
Executive shall receive all Payments to which the Executive is entitled under
this Agreement.


(b) If the Accounting Firm determines that aggregate Payments should be reduced
to the Reduced Amount, the Company shall promptly give the Executive notice to
that effect and a copy of the detailed calculation thereof. All determinations
made by the Accounting Firm under this Section 14 shall be made as soon as
reasonably practicable and in no event later than sixty (60) days following the
date of termination or such earlier date as
14



--------------------------------------------------------------------------------



requested by the Company and the Executive. All fees and expenses of the
Accounting Firm shall be borne solely by the Company.


(i)As a result of the uncertainty in the application of Section 4999 of the Code
at the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed (the "Overpayment") or that additional amounts
which will have not been paid or distributed by the Company to or for the
benefit of the Executive pursuant to this Agreement could have been so paid or
distributed (the "Underpayment"), in each case, consistent with the calculation
of the Reduced Amount hereunder. In the event that the Accounting Firm, based
upon the assertion of a deficiency by the Internal Revenue Service against
either the Company or the Executive which the Accounting Firm believes has a
high probability of success, determines that an Overpayment has been made, the
Executive shall pay any such Overpayment to the Company, together with interest
at the applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no amount shall be payable by the Executive to the
Company if and to the extent such payment would not either reduce the amount on
which the Executive is subject to tax under Section 1 and Section 4999 of the
Code or generate a refund of such taxes. In the event that the Accounting Firm,
based upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than sixty (60) days following the date on which the Underpayment
is determined) by the Company to or for the benefit of the Executive together
with interest at the applicable federal rate provided for in Section 7872(f)(2)
of the Code.


(a)For purposes hereof, the following terms have the meanings set forth below:
(i) "Reduced Amount" shall mean the greatest amount of Payments that can be paid
that would not result in the imposition of the excise tax under Section 4999 of
the Code if the Accounting Firm determines to reduce Payments pursuant to this
Section 14 and (ii) "Net After-Tax Receipt" shall mean the present value (as
determined in accordance with Section 280G(b)(2)(A)(ii) and Section 280G(d)(4)
of the Code) of a Payment net of all taxes imposed on Executive with respect
thereto under Section 1 and Section 4999 of the Code and under applicable state
and local laws, determined by applying the highest marginal rate under Section 1
of the Code and under state and local laws which applied to the Executive's
taxable income for the immediately preceding taxable year, or such other rate(s)
as the Executive certifies, in the Executive's sole discretion, as likely to
apply to him in the relevant tax year(s).


1.Miscellaneous.


(a) Governing Law; Dispute Resolution. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without regard
to principles of conflict of laws. Any dispute or controversy arising under or
in connection with this Agreement shall be settled by arbitration before a sole
arbitrator in accordance with the commercial arbitration rules of the Judicial
Arbitration and Mediation Service then in effect. Judgment may be entered on the
arbitral award in any court having jurisdiction. The place of
15



--------------------------------------------------------------------------------



arbitration shall be Santa Monica or Los Angeles, California. The arbitral award
shall be final and binding. The provisions of this Section 15(a) shall provide
the sole jurisdiction and venue for resolving any disputes arising under or in
connection with this Agreement; provided, however, that each party retains the
right to seek judicial assistance: (i) to compel arbitration; (ii) to obtain
interim measures of protection prior to or pending arbitration; (iii) to seek
injunctive relief in the courts of any jurisdiction as may be necessary and
appropriate; and (iv) to enforce any decision of the arbitrator, including the
final award. The arbitration proceedings contemplated by this Agreement shall be
as confidential and private as permitted by law.


(b) Headings. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.


(c) Amendment. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.


(d) Merger. From and after the date of this Agreement, this Agreement shall
supersede and replace any other written or oral employment agreement or
understanding between the parties with respect to the subject matter hereof in
effect immediately prior to the execution of this Agreement.


(a)Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:


If to the Executive: At the most recent address


on file at the Company


If to the Company: The Macerich Company


401 Wilshire Boulevard, Suite 700
Santa Monica, California 90401
Attention: Chief Executive Officer


with a copy to:


The Macerich Company


401 Wilshire Boulevard, Suite 700
Santa Monica, California 90401


Attention: Chief Legal Officer



16



--------------------------------------------------------------------------------



or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


(a)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


(b)Withholding of Amounts. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.


(c)No Waiver. The Executive's or the Company's failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.


(d)Survivability. Any provision of this Agreement that by its terms continues
after the expiration of the Employment Period or the termination of the
Executive's employment shall survive in accordance with its terms.


17



--------------------------------------------------------------------------------



(e)Code Section 409A. This Agreement is intended to comply with the requirements
of Section 409A of the Code or an exemption or exclusion therefrom and shall in
all respects be administered in accordance with Section 409A of the Code. The
Company and the Executive mutually intend to structure the payments and benefits
described in this Agreement, and the Executive's other compensation, to be
exempt from or to comply with the requirements of Section 409 A of the Code to
the extent applicable. Each payment under this Agreement shall be treated as a
separate payment for purposes of Section 409A of the Code. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement. If the Executive dies following the Date of
Termination and prior to the payment of any amounts delayed on account of
Section 409A of the Code, such amounts shall be paid to the personal
representative of the Executive's estate within thirty (30) calendar days after
the date of the Executive's death. All reimbursements and in-kind benefits
provided under this Agreement that constitute deferred compensation within the
meaning of Section 409A of the Code shall be made or provided in accordance with
the requirements of Section 409A of the Code, including, without limitation,
that (i) in no event shall reimbursements by the Company under this Agreement be
made later than the end of the calendar year next following the calendar year in
which the applicable fees and expenses were incurred; provided that the
Executive shall have submitted an invoice for such fees and expenses at least
ten (10) calendar days before the end of the calendar year next following the
calendar year in which such fees and expenses were incurred; (ii) the amount of
in-kind benefits that the Company is obligated to pay or provide in any given
calendar year shall not affect the in-kind benefits that the Company is
obligated to pay or provide in any other calendar year; (iii) the Executive's
right to have the Company pay or provide such reimbursements and in-kind
benefits may not be liquidated or exchanged for any other benefit; and (iv) in
no event shall the Company's obligations to make such reimbursements or to
provide such in-kind benefits apply later than the Executive's remaining
lifetime (or if longer, through the twentieth (20th) anniversary of the
Effective Date). Prior to a "change of control" but within the time period
permitted by the applicable Treasury Regulations, the Company may, in
consultation with the Executive, modify this Agreement in the least restrictive
manner necessary and without any diminution in the value of the payments to the
Executive, in order to cause the provisions of this Agreement to comply with the
requirements of Section 409A of the Code, so as to avoid the imposition of taxes
and penalties on the Executive pursuant to Section 409A of the Code.






18



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.




WILLIAM VOEGELE




/s/ William Voegele   






THE MACERICH COMPANY


By: /s/ Thomas E. O’Hern  
Title: Chief Executive Officer







--------------------------------------------------------------------------------



EXHIBIT A




RELEASE OF CLAIMS


This General Release of all Claims (this "Agreement") is entered into on
______________, 20__, by ________________ (the "Executive"), The Macerich
Company, a Maryland corporation (the "Company"), and The Macerich Partnership,
L.P., a Delaware limited partnership (the "Partnership").


In consideration of the promises set forth in the Employment Agreement among the
Executive, the Company and the Partnership, effective as of ________________
(the "Employment Agreement"), the Executive agrees as follows:


1.General Release and Waiver of Claims.


(a) Release. In consideration of the payments and benefits provided to the
Executive under the Employment Agreement and after consultation with counsel,
the Executive and each of the Executive's respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the "Releasors") hereby irrevocably and unconditionally release and forever
discharge the Company, the Partnership and each of their respective subsidiaries
and affiliates and each of their respective officers, employees, directors,
shareholders and agents ("Releasees") from any and all claims, actions, causes
of action, rights, judgments, obligations, damages, demands, accountings or
liabilities of whatever kind or character (collectively, "Claims"), including,
without limitation, any Claims under any federal, state, local or foreign law,
that the Releasors may have or in the future may possess, arising out (i) of the
Executive's employment relationship with and service as an employee, officer or
director of the Company and the Partnership, and the termination of such
relationship or service and (ii) any event, condition, circumstance or
obligation that occurred, existed or arose on or prior to the date hereof;
provided, however, that notwithstanding anything else herein to the contrary,
this Agreement shall not affect: the obligations of the Company, the Partnership
or the Executive set forth in the Employment Agreement or other obligations
that, in each case, by their terms, are to be performed after the date hereof by
the Company, the Partnership or the Executive (including, without limitation,
obligations to the Executive under the Employment Agreement for any severance or
similar payments or benefits, under any stock option, stock or equity-based
award, plan or agreements, or payments or obligations under any pension plan or
other benefit or deferred compensation plan, all of which shall remain in effect
in accordance with their terms); any indemnification or similar rights the
Executive has as a current or former officer or director of the Company or the
Partnership, including, without limitation, any and all rights thereto
referenced in the Employment Agreement, the Company's bylaws, the Partnership's
partnership agreement, other governance documents or any rights with respect to
directors' and officers' insurance policies; the Executive's right to
reimbursement of business expenses; and any Claims the Releasors may have
against the Releasees in the event that the Company or any member of the
Releasees brings any Claims against the Executive or any member of the
Releasors. In addition, this release does not cover any Claim that cannot be so
released as a matter of applicable law. Notwithstanding anything to the contrary
herein, nothing in this
1

--------------------------------------------------------------------------------



Agreement prohibits the Executive from filing a charge with or participating in
an investigation conducted by any state or federal government agencies. However,
the Executive does waive, to the maximum extent permitted by law, the right to
receive any monetary or other recovery, should any agency or any other person
pursue any claims on the Executive’s behalf arising out of any claim released
pursuant to this Agreement. For clarity, and as required by law, such waiver
does not prevent the Executive from accepting a whistleblower award from the
Securities and Exchange Commission pursuant to Section 21F of the Securities
Exchange Act of 1934, as amended.


(a)Specific Release of ADEA Claims. In further consideration of the payments and
benefits provided to the Executive under the Employment Agreement, the Releasors
hereby unconditionally release and forever discharge the Releasees from any and
all Claims that the Releasors may have as of the date the Executive signs this
Agreement arising under the Federal Age Discrimination in Employment Act of
1967, as amended, and the applicable rules and regulations promulgated
thereunder ("ADEA''). By signing this Agreement, the Executive hereby
acknowledges and confirms the following: (i) the Executive was advised by the
Company in connection with his termination to consult with an attorney of his
choice prior to signing this Agreement and to have such attorney explain to the
Executive the terms of this Agreement, including, without limitation, the terms
relating to the Executive's release of claims arising under ADEA, and the
Executive has in fact consulted with an attorney; (ii) the Executive was given a
period of not fewer than twenty-one (21) calendar days to consider the terms of
this Agreement and to consult with an attorney of his choosing with respect
thereto; and (iii) the Executive knowingly and voluntarily accepts the terms of
this Agreement. The Executive also understands that he has seven (7) calendar
days following the date on which he signs this Agreement within which to revoke
the release contained in this paragraph, by providing the Company a written
notice of his revocation of the release and waiver contained in this paragraph.


(b)No Assignment. The Executive represents and warrants that he has


not assigned any of the Claims being released under this Agreement.


1.Proceedings. The Executive has not filed, and agrees not to initiate or cause
to be initiated on his behalf, any complaint, charge, claim or proceeding
against the Releasees before any local, state or federal agency, court or other
body, other than with respect to the obligations of the Company or the
Partnership to the Executive under the Employment Agreement or in respect of any
other matter described in the proviso to Section l(a) (each, individually, a
"Proceeding"), and agrees not to participate voluntarily in any Proceeding. The
Executive waives any right he may have to benefit in any manner from any relief
(whether monetary or otherwise) arising out of any Proceeding.


2

--------------------------------------------------------------------------------



2.Remedies. In the event the Executive initiates or voluntarily participates in
any Proceeding following his receipt of written notice from the Company and a
failure to cease such participation within thirty (30) calendar days following
receipt of such notice, or if he revokes the ADEA release contained in Section
1(b) of this Agreement within the seven (7)-calendar-day period provided under
Section 1(b), the Company may, in addition to any other remedies it may have,
reclaim any amounts paid to him under the termination provisions of the
Employment Agreement or terminate any benefits or payments that are subsequently
due under the Employment Agreement, without waiving the release granted herein.
The Executive understands that by entering into this Agreement he will be
limiting the availability of certain remedies that he may have against the
Company and the Partnership and limiting also his ability to pursue certain
claims against the Company and the Partnership.


1.Section 1542 of the Civil Code of the State of California Waiver. The
Executive acknowledges that he may hereafter discover Claims or facts in
addition to or different from those which the Executive knows or believes to
exist with respect to the subject matter of this Agreement and which, if now or
suspected at the time of executing this Agreement, may have materially affected
this release contained in this Agreement or the Executive's decision to enter
into this Agreement. Nevertheless, the Releasors hereby waive any right or Claim
that might arise as a result of such different or additional Claims or facts and
the Releasors hereby expressly waive any and all rights and benefits conferred
upon the Releasors by the provision of Section 1542 of the Civil Code of the
State of California, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.




1.Severability Clause. In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, will be inoperative.


2.Nonadmission. Nothing contained in this Agreement will be deemed or construed
as an admission of wrongdoing or liability on the part of the Company or the
Partnership.


3.Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of California applicable to contracts executed in
and to be performed in that State.


4.Notices. All notices or communications hereunder shall be in writing,
addressed as provided in Section 15(e) of the Employment Agreement.


THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS AGREEMENT AND THE RELEASE AGREEMENTS PROVIDED HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.






3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Executive has executed this Agreement on the date first
set forth below.


THE EXECUTIVE


_______________________________


[NAME]


Date of Execution: ____________________





